
	

114 SRES 260 ATS: Honoring the life and legacy of Calvin G. Moret.
U.S. Senate
2015-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 260
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2015
			Mr. Vitter (for himself and Mr. Cassidy) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the life and legacy of Calvin G. Moret.
	
	
 Whereas Calvin G. Moret was born on August 15, 1925, in New Orleans, Louisiana; Whereas, in 1943, Calvin G. Moret joined the Tuskegee Airmen and completed his advanced training in P–51 Mustangs;
 Whereas the Tuskegee Airmen were the first African-American military airmen; Whereas, on November 20, 1944, Calvin G. Moret graduated as a Flight Officer as part of class 44–I–SE in the Tuskegee Airmen program;
 Whereas, according to the Veterans History Project of the Library of Congress, Calvin G. Moret served as a flight instructor;
 Whereas Calvin G. Moret was a recipient of the Congressional Gold Medal, presented in the rotunda of the United States Capitol, for his service to the United States;
 Whereas Calvin G. Moret was the last surviving Tuskegee Airman pilot in Louisiana; Whereas Calvin G. Moret contributed oral histories to the collection of the National WWII Museum;
 Whereas, on June 29, 2013, the Urban League of Greater New Orleans presented Calvin G. Moret with the Whitney M. Young Legacy Award;
 Whereas, in 2014, Calvin G. Moret became the fifth honorary member of the Black Pilots of America; and
 Whereas Calvin G. Moret was a distinguished speaker for the National WWII Museum at major exhibits, including the Fighting for the Right to Fight: African American Experiences in World War II exhibit: Now, therefore, be it
		
	
 That the Senate— (1)honors the life of Calvin G. Moret, who was dedicated to serving the community and recording the experiences of the members of the Tuskegee Airmen;
 (2)recognizes the lasting contributions made by Calvin G. Moret to World War II educational programming and the National WWII Museum; and
 (3)requests that the Secretary of the Senate prepare an official copy of this resolution for presentation to the family of Calvin G. Moret.
			
